Lipscomb, C. J.
Two suits had been brought by the plaintiffs against the defendants, before a justice of the peace, and judgment given by the justice in his favor; an appeal was taken in each case, to the Circuit Court. The judgment of the justice of the peace was reversed, in hoth cases, and judgment given for the defendant.
There was no order for a consolidation of the two suits ; but the two removed in the Circuit Court distinct from, each other. The plaintiff has in this case, embraced hoth in one writ of error, and brought up both judgments, for revision. The Circuit Court would, perhaps, on motion of the defendant, have *410consolidated the two suits. But surely it is not in the power of the plaintiff in error to do so, by embracing them both in one writ.
The writ of error must be dismissed.